 

Exhibit 10.4

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is made as of August __,
2020 (the “Effective Date”), by and between CONVERSION LABS, INC., a Delaware
corporation with its principal place of business located at 800 Third Avenue,
Suite 2800, New York, NY 10022 (the “Company”) and _____________, an limited
liability company with an address of ____________________ (the “Consultant”)
(the Company and Consultant together the “Parties” or individually a “Party”).

 

WHEREAS, the Company and the Consultant desire to enter into this Agreement,
pursuant to which the Consultant will provide consulting services as a
Consultant to the Company, subject to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company and the Consultant, intending to be legally bound,
hereby agree as follows:

 

A.       Engagement

 

The Consultant shall provide the Services defined below in Section C herein for
the Company and/or its subsidiaries, Conversion Labs PR, LLC and Legal Simpli
Software, LLC, reporting to its Chief Executive Officer and Board of Directors
(the “Engagement”). In this capacity, the Consultant agrees to devote sufficient
efforts to the fully discharge of its duties and responsibilities as assigned by
the Company and agreed to from time to time by Consultant.

 

B.       Term

 

Services under this Agreement will commence on August __, 2020 (the
“Commencement Date”) and shall continue for a period of Two Years (the “Initial
Term”) renewable for additional one-year periods upon the mutual agreement of
the parties, reflected in writing; unless earlier terminated in accordance with
the provisions of Section I below.

 

C.       Services to be Performed

 

1.       During the Term of this Agreement, the Consultant shall serve the
Company in the capacity of Consultant and assist with the general operations of
the business, marketing the Company’s products, and recruiting talent in
connection with the Company’s men’s sexual health, hair loss and PDF businesses
consistent with Consultant’s expertise as assigned to Consultant by the Company
and agreed to by Consultant from time to time (collectively the “Services”).

 

2.       The Consultant will accomplish the Services within the Term of this
Agreement in accordance with the Company’s policies and procedures and
applicable law.

 



3.       As approved by the parties, Consultant will provide additional services
to the Company including the identification of and investment in new areas of
business and creation of new products to maximize value for the parties. The
parties will agree to the specific terms for such additional services as such
opportunities arise.

 

D.       Compensation for Services; Reimbursement for Expenses

 

1.       Compensation for Services. On the Commencement Date, Consultant shall
receive from the Company two warrants that entitle consultant to purchase up to
3,750,000 shares of common stock of the Company according to the following terms
and vesting schedule:

 



 

 

 

  ● A warrant to purchase up to __________ shares of the common stock of
Conversion Labs, Inc., with an exercise price equal to the last closing price of
the Common Stock prior to issuance of the warrant. The Warrant Shares shall vest
in equal monthly installments beginning in month 7 through the 24-month
anniversary of this Agreement.         ● A warrant to purchase 1,250,000 shares
of the common stock of Conversion Labs, Inc., with an exercise price of
$________ per share. This warrant shall vest on the 2-year anniversary of this
Agreement.         ● In the event of a change of control transaction, all
warrant shares due to Consultant shall immediately vest.         ● In the event
of a stock-split, the number of shares shall be adjusted accordingly.         ●
Warrants shall have a 5-year term and a net issue exercise clause.

 

2.       Consultant acknowledges that the foregoing provisions of this Section D
constitute the sole and entire compensation payable to it for the Engagement and
the provision of the Services of Consultant, and the Parties specifically agree
that no compensation, benefits or other reimbursements, except as set forth
below, of any other nature shall be paid or payable to Consultant as a result of
the provision of Services hereunder, unless agreed to by the parties.

 

3.       So long as Consultant obtains pre-approval for any expenses that are
directly attributable to the Consultant’s performance of the Services under this
Agreement (the “Expenses”), the Company agrees to reimburse the Consultant for
such Expenses. The Consultant shall submit itemized statement(s) of any
Expenses, and the Company shall reimburse Consultant for Expenses no later than
thirty (30) days after receipt of any invoice for Expenses.

 

E.       Ownership of Materials

 

1.       Ownership. Materials, reports, plans, information, ideas, inventions,
discoveries, improvements, methods, processes, drawings, renditions, mock-ups,
prototypes, creative execution, advertising ideas, creative concepts or other
works conceived, created, reduced to practice, or delivered to the Company in
the scope of the Services or produced or otherwise arising out of the Services,
in whole or in part and whether alone or in conjunction with others (whether or
not during work hours devoted to the Services) but solely to the extent
constituting, resulting in or creating software, source or object code,
databases, data and website content, trademark applications and registrations,
service marks, trade names, trade dress, logos, user names and other source
indicators, patents and patent applications, (collectively, the “Creative
Materials”), and all rights, title and interests (including copyrights) in and
to such Creative Materials throughout the world, are hereby assigned to the
Company and shall be the sole and exclusive property of the Company.
Notwithstanding anything to the contrary contained herein, the Company
acknowledges that Consultant’s businesses includes the analysis of, investment
in, and management participation with respect to businesses and assets that are
similar to the Company’s business and assets, and that the review of the
Creative Materials given to Consultant inevitably will serve to give Consultant
deeper knowledge and understanding in a way that cannot be separated from the
other knowledge of Consultant and its principals. Accordingly, the Company
agrees that this Agreement shall not restrict the use of such overall knowledge
and understanding for Consultant or its principals’ own purposes and not in
violation of any applicable securities laws.

 

-2-

 

 

2.       Works Made for Hire. All copyrightable works comprising the Creative
Materials shall be considered “works made for hire” as defined in the United
States Copyright Act, whether published or unpublished, and all rights, title,
and interest to all such copyrightable works shall be the exclusive property of
the Company, and the Company shall be deemed to be the author and owner of such
copyrightable works. Consultant shall not distribute the copyrightable works, in
part or in entirety, to any third party without the express written consent of
the Company.

 

3.       Disclosure; Cooperation. The Company shall have full power and
authority to file any patent or copyright registrations or other intellectual
property submissions, applications or registrations throughout the world thereon
and to procure and maintain any patents, copyrights or other intellectual
property rights thereon. Consultant agrees, at the Company’s reasonable request
and expense, to execute any applications, assignments, instruments and other
documents, and perform such acts, as the Company may deem necessary or advisable
to confirm and vest in the Company all such rights, title and interests
throughout the world in and to such Creative Materials and all intellectual
property rights pertaining thereto, and to assist the Company in procuring,
maintaining, enforcing and defending such intellectual property rights and
protection throughout the world thereon. To the extent not covered by the
foregoing, The Company shall have the fully paid-up and irrevocable right to use
and disclose freely and for any purpose all information and ideas disclosed by
Consultant to the Company in performing the Services hereunder.

 

4.       Consultant’s Obligations. With respect to any Creative Materials,
Consultant shall:

 

  ● Treat all Confidential Information with respect thereto as Confidential
Information of the Company;         ● Give to the Company and its attorneys all
reasonable and requested assistance in preparing such application, at the
Company’s sole cost and expense;         ● From time to time, upon the request
and at the expense of the Company, but without payment to Consultant by the
Company of additional consulting fees, execute all assignment or other
instruments required to transfer and assign to the Company (or as it may direct)
all Creative Materials, and all patents and applications for patents, copyrights
or applications for registration of copyrights, covering such inventions or
otherwise required to protect the rights and interests of the Company, with any
such costs or expenses related to such action to be paid by the Company;        
● Testify in any proceedings or litigation as to any Creative Materials, with
any fees or costs, including attorneys’ fees, to be paid by the Company; and    
    ● In case the Company shall desire to keep secret any Creative Materials or
shall for any reason decide not to have apply for patents thereon, refrain from
applying for patent thereon.

 

F.        Confidentiality

 

1.       Confidential Information. Consultant acknowledges that it may be
necessary for the Company during the course of the Engagement, to disclose
certain confidential and proprietary information to Consultant, in order for
Consultant to perform the Services pursuant to this Agreement. Consultant shall
not disclose or use, at any time either during or after the Term of this
Agreement, for their own benefit or for the benefit of any third party, any
Confidential Information (as defined below) without the Company’s prior written
permission except to the extent necessary to perform the Services on the
Company’s behalf. Confidential Information shall mean:

 

-3-

 

 

  ● Any written or tangible information stamped “confidential,” “proprietary” or
with a similar legend or any information that the Company makes reasonable
efforts to maintain its secrecy;         ● Business, research and development,
regulatory and marketing plans, objectives and/or strategies, financial
information, corporate initiatives, contractual and business arrangements,
customer lists, supplier lists, sales projections, product information, product
launch plans, regulatory submissions, pricing information of the Company and its
affiliates;         ● Information, data, test results, patent applications,
methodologies, operating procedures, trade secrets, design formulas, know-how,
techniques, analyses, technology, processes, protocols, specifications and
instructions relating to the Company’s proprietary products, including safety
data and reference standards, investigators brochures, documents and reports,
computer programs and inventories, discoveries and improvements of any kind,
sales projections, product information, pricing information of the Company and
its affiliates;         ● Information, know-how, trade secrets, materials and
tangible property belonging to customers and suppliers of the Company and other
third parties who have disclosed such confidential and proprietary information
to the Company about whom Consultant gained knowledge as a result of providing
Services to the Company;         ● Any data, deliverables or other work product
or information generated or developed by Consultant in connection with the
performance of Services under this Agreement, that constitutes Creative
Materials; and      

 

Any copies, extracts, notes, or summaries of any information described in
clauses (a) through (f).

 

Notwithstanding anything to the contrary contained herein, the Company
acknowledges that Consultant’s businesses includes the analysis of, investment
in, and management participation with respect to businesses and assets that are
similar to the Company’s business and assets, and that the review of the
Creative Materials given to Consultant inevitably will serve to give Consultant
deeper knowledge and understanding in a way that cannot be separated from the
other knowledge of Consultant and its principals. Accordingly, the Company
agrees that this Agreement shall not restrict the use of such overall knowledge
and understanding for Consultant or its principals’ own purposes and not in
violation of any applicable securities laws and such overall knowledge and
understanding shall not constitute Confidential Information as defined herein.

 

Notwithstanding any of the foregoing, Confidential Information shall not include
any information that:

 

  (i) is or becomes available in the public domain through no fault of, or act
or failure to act on the part of Consultant;         (ii) is rightfully in
Consultant’s possession at or prior to the time of disclosure by the Company;

 

-4-

 

 



  (iii) is obtained, after the Commencement Date, by Consultant from any third
party that is lawfully in possession of such Confidential Information and not in
violation of any contractual or legal obligation with respect to such
Confidential Information;         (iv) is part of Consultant’s or its
principals’ general knowledge and understanding, provided that such knowledge
and understanding is not based on, and does not consist of, any Confidential
Information; or         (v) is developed independently by Consultant, without
reference to or use of any Confidential Information.

 



2.       At any time upon request of the Company or upon Termination of this
Agreement, Consultant shall promptly deliver to the Company: (i) all
Confidential Information (and all copies thereof) and all other property
(including but not limited to document files, computer disks, keys) furnished to
Consultant, by the Company and all other materials prepared by Consultant,
containing any Confidential Information; and (ii) a certification that all
Confidential Information has been delivered to the Company.

 

3.       Notwithstanding the return of Confidential Information or the
Termination of this Agreement, Consultant, will continue to be bound by the
obligations of confidentiality pursuant to this Section F. In addition to its
other legal rights, the Company shall be entitled to temporary and permanent
injunctive relief and specific performance to remedy any breach or attempted
breach of this Section F of the Agreement, and in the event the Company prevails
in any action brought under this Section F, the Company shall also be entitled
to recover its reasonable attorney’s fees and costs expended in such action from
Consultant.

 

G.        Non-Solicitation; Non-Disparagement

 

1.       Non-Solicitation. Consultant covenants and agrees that during the term
of this Agreement, and for a two (2) year period immediately following the
termination of this Agreement, regardless of the reason therefor, the Consultant
shall not solicit, induce, aid or suggest to: (a) any employee to leave such
employ, (b) any contractor, Consultant or other service provider to terminate
such relationship.

 

2.       Non-disparagement. Consultant covenants and agrees that during the term
of this Agreement, and for a two (2) year period immediately following the
termination of this Agreement, regardless of the reason therefor, the Consultant
will not make any remarks or adverse statements, in any and all media (e.g., in
writing, orally or on the internet via, among other things, blogs, message
boards and social networks), about the Company or its affiliates that could
reasonably be construed as disparaging or defamatory, or to cast the Company or
any of its affiliates in a negative light, or harm the Company’s or any of its
affiliates’ current or prospective business plans. The Company agrees that
during the term of this Agreement, and for a two (2) year period immediately
following the termination of this Agreement, regardless of the reason therefor,
the Company will not make any remarks or adverse statements, in any and all
media (e.g., in writing, orally or on the internet via, among other things,
blogs, message boards and social networks), whether directly or indirectly,
about Consultant that could reasonably be construed as disparaging or
defamatory, or to cast Consultant in a negative light, or harm Consultant’s
reputation or otherwise current or prospective business plans. For the avoidance
of doubt, nothing in this Section G2 shall be construed in a manner that would
violate any law or prevent any truthful statements required by law or
regulation, to any regulator, governmental entity, or court of competent
jurisdiction, or in any deposition, subpoena, or similar legal testimony.

 

-5-

 

 



H.        Termination

 

This Agreement will terminate automatically: (a) upon the expiration of the
Term; (b) upon written notice being provided to Consultant by the Company of its
intent to terminate. Upon termination of the Agreement, Consultant shall (i)
forfeit any portion of the warrants that are not then vested, and (ii)
immediately cease incurring any Expenses under this Agreement. For the avoidance
of doubt, in the event this Agreement is terminated by the Company prior to the
Initial Term, the Consultant shall be entitled to that portion of the
Compensation attributable to the period of time through the date of termination
(based on the vesting schedule outlined in Section 1 above).

 

I.        Indemnification

 

1.       The Company agrees to defend, indemnify and hold Consultant harmless
from and against any and all claims, liabilities, losses, damages, and expenses
arising out of: (a) any breach by the Company of its warranties,
representations, covenants and obligations outlined in this Agreement; (b) the
gross negligence or willful misconduct of the Company; and (c) the failure of
the Company to comply with all legal requirements to the best of its knowledge
at the time.

 

2.       The Parties further agree that they shall not, without the prior
written consent of the other Party, settle, compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which defense and/or indemnification may be sought hereunder
unless such settlement, compromise or consent includes an unconditional release
of the Party seeking defense and/or indemnity from all liability arising out of
such claim, action, suit or proceeding.

 

3.       The Party seeking defense or indemnification hereunder shall: (i)
promptly notify the other Party of the matter for which defense or
indemnification is sought; (ii) subject to the immediately preceding sentence of
this paragraph, consult with the other Party regarding control over the defense
and/or settlement of any claim or action, including but not limited to regarding
the selection of counsel, understanding that each Party may wish to retain
his/her/its own counsel to defend against any claim, suit or action; and (iii)
at the request of the Party providing defense and/or indemnification, fully
cooperate in the provision of full and complete information and reasonable
assistance with respect to the defense of such matter.



 

J.        Survival

 

The obligations of the Parties pursuant to Sections E, F, G and I shall survive
the Termination of this Agreement, regardless of the reason for such
Termination, along with all other provisions that expressly provide for survival
of Termination.

 

K.        Relationship of the Parties; Independent Contractor Status

 

The Parties agree that the relationship created by this Engagement is one of an
independent contractor. The Parties further agree that no employee, owner or
principal of Consultant is and none shall be considered an employee of the
Company and is not and shall not be entitled to any of the rights and/or
benefits that the Company provides for the Company’s employees (including any
employee pension, health, vacation pay, sick pay or other fringe benefits
offered by the Company under plan or practice) by virtue of the Services being
rendered by Consultant. Consultant acknowledges and agrees that the Company does
not, and shall not, maintain or procure any workers’ compensation or
unemployment compensation insurance for or on behalf of Consultant, and shall
make no state temporary disability or family leave insurance payments on behalf
of Consultant, and Consultant agrees that Consultant will not be entitled to
these benefits in connection with performance of the Services under this
Agreement. Except as otherwise provided herein, Consultant acknowledges and
agrees that it shall be solely responsible for paying all salaries, wages,
benefits and other compensation which Consultant, may be entitled to receive in
connection with the performance of the Services under this Agreement. Consultant
is responsible for all taxes, if any, imposed on it in connection with its
performance of Services under this Agreement, including any federal, state and
local income, sales, use, excise and other taxes or assessments thereon.

 

-6-

 

 



L.        Binding Nature; Assignments

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, representatives, administrators, heirs,
executors and permitted assigns, except that the duties of Consultant are
personal and shall not be assigned or subcontracted without the Company’s prior
written consent and any purported assignment without such written consent shall
be deemed void and unenforceable.

 

M.        Entire Agreement; Amendments

 

This Agreement contains the entire understanding between the Parties with
respect to its subject matter and supersedes all previous negotiations,
agreements or understandings between the Parties, whether written or verbal.
This Agreement may not be amended or modified, except in writing, executed by
duly authorized representatives of the Parties hereto.

 

N.        Governing Law; Consent to Jurisdiction and Venue

 

This agreement shall be governed by and construed in accordance with the laws of
New York, without giving effect to principles of conflicts of laws. The Parties
agree that any dispute concerning or arising under this Agreement shall be
subject to the exclusive jurisdiction of the state and federal courts of New
York, and each Party agrees to submit to the personal and exclusive jurisdiction
and venue of such courts.

 

O.        Notices

 

All notices required or permitted to be delivered under this Agreement shall be
in writing and sent to the principal place of business of the Party to whom they
are addressed. Notices to Consultant shall be delivered to the attention of
Consultant. Notices to the Company shall be delivered to the attention of the
Chief Executive Officer. All notices under this Agreement shall be deemed
delivered only if sent by overnight mail or courier with return receipt.

 

P.        Severability

 

If any provision of this Agreement is found to be invalid or unenforceable for
any reason by a court of competent jurisdiction, that provision shall be
stricken from this Agreement and that finding shall not invalidate any other
terms of this Agreement, which terms shall remain in full force and effect
according to the surviving terms of this Agreement. In such an event, the
Parties shall negotiate with one another to agree on a provision which the
Parties would have agreed if they had known of the defect when they signed this
Agreement, in order to achieve the same commercial outcome and objectives of
this Agreement that were intended upon its execution.

 

[Signature Page Follows]

 

-7-

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties as of its Effective Date.

 



CONVERSION LABS, INC.
 

          By:   Name:         Title: President & CEO                 Date:    
Date:  

 

-8-

 

 